Title: From George Washington to Henry Laurens, 1 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir,
                        Valley Forge May 1st 1778
                    
                    I have had the honor to receive your dispatches of the 27th Inst. In compliance with the request of Congress, I shall immediately call upon the Officers in the Army to take the Oath of Allegiance & Abjuration. This I should have done, as soon as the Resolution passed, had it not been for the state of the Army at that time, and that there were some strong reasons which made it expedient to defer the matter.
                    
                    My opinion upon the subject of a future provision for the Officers, hath been so fully & I trust, so necessarily & equitably urged, that I shall not add further respecting it, except my sincere wishes that the establishment was determined on. Nothing in my idea can be more just, & I am certain there is nothing more essential. The present unsettled state of the Army is hurtful in the extreme.
                    Since my Letter of the 27th I have received authentic information of the sailing of a very large number of transports from Philadelphia—Two hundred it is said. They went down the Delaware the beginning of the Week, light & empty. I have not been able to learn any thing of their destination, nor can I form a conjecture upon the occasion, that is the least satisfactory.
                    With infinite pleasure, I beg leave to congratulate Congress on the very important & interesting advices brought by the Frigate L’sensible. Genl McDougal & Mr Deane were so obliging, as to transmit me the out lines of the good tidings. As soon as Congress may think it expedient, I shall be happy to have an opportunity of announcing to the Army with the usual ceremony, such parts of the intelligence as may be proper & sanctified by authority. I have mentioned the matter to such Officers as I have seen, and I believe no event was ever received with a more heart felt joy. I have the honor to be With great respect & esteem Sir Your most Obet Servt
                    
                        Go: Washington
                    
                    
                        P.s. Just as I had finished my Letter, above, I received the honor of your favor of the 28th with the Resolution & Packets alluded to, I will take measures for dispersing the Printed Resolutions.
                    
                